SUMMARY ORDER

ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Gary Farrell, pro se, appeals from an order of Chief Judge and Chairman of the Committee on Grievances Charles P. Sifton, as well as Judges Arthur D. Spatt, David G. Trager, and Frederic Block, all members of the Committee on Grievances, denying reconsideration of their March 17, 2000 Memorandum and Order imposing reciprocal professional discipline on Farrell and disbarring him. He also moves to supplement his appeal and to remand.
We deny Farrell’s motions to supplement his appeal and affirm the district court’s order for substantially the reasons given by the district court.